Mr. Chief Justice Hand delivered the opinion of the court: The law in this State is well settled that, as between vendor and vendee, growing crops produced by annual planting and cultivation are real estate, and pass to the vendee unless they are reserved in the deed or by other writing executed simultaneously with the deed. This is conceded by the appellant to be the general rule, but it is contended where the crops are fully matured at the time of the execution of the deed and are ready to be severed from the soil they do not pass to the vendee, but that the title thereto remains in the vendor, and he may afterwards enter upon the land and remove the same, and if they are gathered by the vendee and converted to his use he is liable to the vendor for their value. We. do not agree with such contention, but are of the opinion, upon principle and authority, that there is no distinction in this particular between crops, whether mature or immature, standing upon the land at the time of the conveyance. A deed, when delivered, transfers to the grantee all the interest of the grantor in the land not reserved and entitles the grantee to possession. The title to the crops then standing upon the land, not severed from the soil, whether ripe or unripe, passes to the vendee as a part of the land. By the delivery of the deed the vendor loses all dominion over the land. In Tripp v. Hasceig, 20 Mich. 254, (a well considered case,) it was held that ripe crops, although no longer drawing nutriment from the ground, will, if still unsevered, pass by a conveyance of the land. In 4 Kent’s Commentaries, on pag'e 468,0it is said: “If the land be sold without any reservation of the crops in the ground, the law is strict as between vendor and vendee; and I apprehend the weight of authority to be in favor of the existence of the rule that the conveyance of the fee carries with it whatever is attached to the soil, be it grain growing", or anything else, and that it leaves exceptions to the rule to rest upon reservations to be made by the vendor.” While cases may be found holding to the contrary, we feel convinced the rule above stated is the true doctrine. It is said the contrary rule is announced in Powell v. Rich, 41 Ill. 466. The court, in that case, held the crops, which at the time of the conveyance were immature, passed to the grantee, and the question here presented was not then before the court. What was there said in regard to the rule when the crops have matured was unnecessary to be said, and is not considered by us as an authority in support of the contention of the appellant. The judgment of the Appellate Court will be affirmed. Judgment affirmed.